14‐3688‐bk 
In Re: Coudert Bros. LLP 

                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 

                                                                           

                                        August Term 2015 

           (Argued: August 20, 2015                             Decided: December 29, 2015) 

                                      Docket No. 14‐3688‐bk 
                                                                           

                                  IN RE: COUDERT BROTHERS LLP, 

                                                            Debtor. 
                                                                           

                                      STATEK CORPORATION, 

                                                            Appellant, 

                                                      v. 

    DEVELOPMENT SPECIALISTS, INC., Plan Administrator for Coudert Brothers LLP, 

                                                            Appellee.      
                                                                           

                     ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                         FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                           
Before: 
                            CABRANES, POOLER, and CHIN, Circuit Judges. 
                                                                           
            Appeal from an order of the United States District Court for the 

Southern District of New York (Swain, J.), aﬃrming orders of the United States 

Bankruptcy Court for the Southern District of New York (Drain, J.), denying 

appellantʹs motions for reconsideration of an order disallowing a claim.  On 

appeal, appellant argues that the bankruptcy courtʹs orders do not comply with 

this Courtʹs mandate in a prior appeal in this case.  Because we conclude that the 

bankruptcy court did not give full eﬀect to our mandate, which impliedly 

foreclosed the bankruptcy court from relying on its prior alternative holding, we 

reverse and remand with further instructions.   

            REVERSED AND REMANDED. 
                                                                 

                                ANTHONY W. CLARK (Thomas J. Allingham II, 
                                    Dain A. De Souza, J. Eric Ivester, on the 
                                    brief), Skadden, Arps, Slate, Meagher & 
                                    Flom LLP, Wilmington, Delaware, and New 
                                    York, New York, for Appellant Statek 
                                    Corporation 

                                DAVID S. TANNENBAUM, Stern Tannenbaum & Bell 
                                     LLP, New York, New York, for Appellee 
                                     Development Specialists, Inc. 
                                                                 




                                          ‐ 2 ‐ 
CHIN, Circuit Judge: 

             This case returns to us after our previous remand in Statek Corp. v. 

Development Specialists, Inc. (In re Coudert Bros. LLP) (ʺCoudert Iʺ), 673 F.3d 180 (2d 

Cir. 2012), which in part vacated the bankruptcy courtʹs denial of a motion to 

reconsider an order disallowing a claim.  Appellant Statek Corp. (ʺStatekʺ) 

appeals from a September 19, 2014 order of the United States District Court for 

the Southern District of New York (Swain, J.), which aﬃrmed orders of the 

United States Bankruptcy Court for the Southern District of New York (Drain, J.), 

dated August 23, 2013, and October 25, 2013, that again, on remand, denied 

reconsideration.  In denying Statekʹs latest motions for reconsideration, the 

bankruptcy courtʹs decisions relied on a prior alternative holding ‐‐ that Statekʹs 

argument was a ʺnew argumentʺ not proper for a motion for reconsideration ‐‐ 

which this Court did not explicitly address in Coudert I.   

             Statek now challenges the bankruptcy courtʹs decisions on the 

ground that they do not comply with our mandate in Coudert I.  For the reasons 

set forth below, we remand for the district court to instruct the bankruptcy court 

to reverse its orders denying reconsideration, vacate its claim disallowance order, 

and reinstate Statekʹs claim.  




                                          ‐ 3 ‐ 
                                   BACKGROUND 

             This dispute arises out of Statekʹs claim in bankruptcy against 

Coudert Brothers LLP (ʺCoudertʺ), a now‐defunct New York law firm and debtor 

in bankruptcy.  See Coudert I, 673 F.3d at 183‐84.  The underlying facts are set 

forth in detail in our prior opinion.  See id. at 183‐85.  We briefly restate the 

allegations in Statekʹs complaint. 

             From 1984 until 1996, Statek was controlled by Hans Frederick 

Johnston, who looted its treasury.  In 1990, Johnston caused Statek to retain 

Coudert as counsel, and thereafter Coudert helped him hide his pilfered assets.   

             After Statek removed Johnston from power, Coudert failed to turn 

over files and other materials relating to the Johnston years ‐‐ information to 

which Statek was entitled as a former client.  Because of this nondisclosure, it 

was not until 2004 that Statek finally learned of Coudertʹs role in laundering 

Johnstonʹs assets.  Coudertʹs malpractice caused Statek to undergo a prolonged, 

global search for its assets, at a cost of $85 million. 

             By complaint dated October 28, 2005, Statek sued Coudert for 

malpractice in Connecticut state court.  Coudert soon went bankrupt, and its 

September 22, 2006 petition for Chapter 11 bankruptcy in the Southern District of 




                                           ‐ 4 ‐ 
New York automatically stayed the Connecticut action.  See 11 U.S.C. § 362.  On 

March 23, 2007, Statek removed the Connecticut action to the United States 

District Court for the District of Connecticut pursuant to 28 U.S.C. § 1452.  And 

on May 10, 2007, Statek filed a proof of claim in the bankruptcy court, attaching 

as an exhibit the original Connecticut action complaint.   

             In bankruptcy, appellee Development Specialists, Inc., the plan 

administrator (the ʺPlan Administratorʺ), moved to disallow Statekʹs claim as 

time‐barred.  On July 21, 2009, the bankruptcy court granted that motion (the 

ʺClaim Disallowance Orderʺ) (Drain, J.).  The bankruptcy court reasoned that 

New York choice‐of‐law rules applied under the Erie doctrine, and New Yorkʹs 

ʺborrowing statuteʺ requires claims to satisfy both the relevant New York statute 

of limitations and the limitations period of the state where the cause of action 

accrued.  See N.Y. C.P.L.R. § 202.  The bankruptcy court found that Statek did not 

satisfy those requirements.   

             Statek moved for reconsideration, arguing that the bankruptcy court 

had erroneously applied the Erie doctrine by not treating the bankruptcy court as 

the transferee court for the Connecticut action.  See generally Ferens v. John Deere 

Co., 494 U.S. 516 (1990) (holding federal courts follow choice‐of‐law rules of the 




                                         ‐ 5 ‐ 
transferor court).  On September 8, 2009, the bankruptcy court denied that 

motion, employing the Federal Rule of Civil Procedure 59(e) standard.  See 11 

U.S.C. § 502(j); Fed. R. Bankr. P. 9023 (directing application of Rule 59).  The 

bankruptcy court reasoned that the ʺtransferee courtʺ argument was ʺnever 

raisedʺ before and therefore was a new argument that could not be considered on 

reconsideration.  In re Coudert Bros. LLP, No. 06‐12226(RDD), 2009 WL 2928911, at 

*2 (Bankr. S.D.N.Y. Sept. 8, 2009).  Moreover, the bankruptcy court held, ʺthe 

argument [was] mistakenʺ because Statekʹs claim was filed in New York and so 

there was no transfer.  Id. at *3.  Following Statekʹs appeal, the district court 

aﬃrmed (Hellerstein, J.).  In re Coudert Bros. LLP, No. 09 Civ. 9561(AKH), 2010 

WL 2382397, at *4 (S.D.N.Y. June 14, 2010).   

             In Coudert I, we reversed.  We first noted that we did not have 

subject matter jurisdiction over the Claim Disallowance Order because it was 

untimely appealed.  Coudert I, 673 F.3d at 185‐86 & n.6 (holding Federal Rule of 

Bankruptcy Procedure 8002(a)ʹs appeal deadline is jurisdictional).  But we 

vacated the denial of Statekʹs motion for reconsideration and agreed with Statekʹs 

ʺtransferee courtʺ reconsideration argument.  We held, on this ʺquestion of first 

impression,ʺ that for practical purposes the bankruptcy court was to be treated as 




                                          ‐ 6 ‐ 
the transferee court of the Connecticut action.  Id. at 188, 190‐91.  Therefore, we 

ruled, Connecticut choice‐of‐law rules applied to Statekʹs bankruptcy claim.  We 

then instructed: 

             The portion of the district courtʹs order aﬃrming the 
             bankruptcy courtʹs denial of Statekʹs motion for 
             reconsideration is REVERSED, and the case is 
             REMANDED to the district court with instructions to 
             REMAND IN PART to the bankruptcy court with 
             instructions to apply Connecticutʹs choice of law rules 
             in deciding Statekʹs motion to reconsider. 

Id. at 191; see also id. at 183 (instructing ʺbankruptcy court to apply the choice of 

law rules of Connecticut to decide Statekʹs motion for reconsiderationʺ).  We did 

not, however, specifically address the alternative holding that the ʺtransferee 

courtʺ argument has been raised for the first time on the motion for 

reconsideration.   

             On remand, the bankruptcy court ordered additional briefing on 

whether it could still adhere to that alternative holding.  On August 19, 2013, it 

concluded in In re Coudert Bros. LLP (ʺCoudert IIʺ), No. 06‐12226(RDD), 2013 WL 

4478824, at *2, *11 (Bankr. S.D.N.Y. Aug. 19, 2013), that it could.  The bankruptcy 

court found, as an initial matter, that Connecticut choice‐of‐law rules pointed to 

Connecticutʹs statute of limitations.  While Statekʹs malpractice claim would be 

barred by Connecticutʹs three‐year limitations period for tort suits ‐‐ Coudert 


                                         ‐ 7 ‐ 
failed to comply with Statekʹs requests in July 1996, and Statek sued in 

November 2005 ‐‐ the bankruptcy court acknowledged that Connecticutʹs 

ʺcontinuing course of conductʺ doctrine possibly provided an exception.  Id. at *4.  

But the bankruptcy court ultimately concluded that this doctrine ʺdo[es] not lead 

to a clear answer on the timeliness of the Claimʺ and that there is ʺno manifest 

answer to whether the Claim should be allowed.ʺ  Id. at *3, *8. 

             Instead, in Coudert II, the bankruptcy court held that its alternative 

basis for denying reconsideration ‐‐ that Statekʹs ʺtransferee courtʺ argument was 

a new argument ‐‐ continued to apply.  See id. at *8‐10.  In so concluding, the 

bankruptcy court determined that relying on its prior alternative holding 

complied with our mandate in Coudert I.  See id. at *11‐13.   

             After Coudert II, Statek asked for reconsideration once again, 

requesting that the bankruptcy court reconsider Coudert II and lift the stay of the 

Connecticut action so that Statek could amend its claim to plead additional facts 

relevant to the ʺcontinuing course of conductʺ doctrine.  On October 25, 2013, the 

bankruptcy court denied that motion.  On September 23, 2014, the district court 

aﬃrmed both denials of reconsideration for substantially the reasons relied on by 




                                        ‐ 8 ‐ 
the bankruptcy court (Swain, J.).  See In re Coudert Bros. LLP, No. 13‐CV‐8578‐LTS‐

FM (S.D.N.Y. Sept. 19, 2014).   

             This appeal followed. 

                                     DISCUSSION 

             When reviewing a bankruptcy court decision that was appealed to a 

district court, we ʺreview the bankruptcy courtʹs decision independent of the 

district courtʹs review.ʺ  Coudert I, 673 F.3d at 186.  Typically, ʺ[a] bankruptcy 

courtʹs denial of a motion to reconsider a disallowed claim is a discretionary 

decision.ʺ  Id.  ʺHere, however, that discretion was cabined by the mandateʺ in 

Coudert I.  Puricelli v. Republic of Argentina, 797 F.3d 213, 218 (2d Cir. 2015).  A 

lower court has ʺno discretion in carrying out the mandate.ʺ  In re Ivan F. Boesky 

Sec. Litig., 957 F.2d 65, 69 (2d Cir. 1992).  We therefore review de novo ʺwhether 

the judgment comports with [the] mandate.ʺ  Carroll v. Blinken, 42 F.3d 122, 126 

(2d Cir. 1994). 

             On appeal, Statek primarily argues that the bankruptcy courtʹs 

decisions on remand ran afoul of our mandate in Coudert I.  The ʺmandate ruleʺ 

has existed since the ʺearliest daysʺ of the judiciary.  Briggs v. Pa. R.R. Co., 334 




                                          ‐ 9 ‐ 
U.S. 304, 306 (1948).  By that rule, a lower court ʺmust follow the mandate issued 

by an appellate court.ʺ  Puricelli, 797 F.3d at 218. 

             In following a mandate, the lower court must carry out its duty to 

give the mandate ʺfull eﬀect.ʺ  Ginett v. Comput. Task Grp., Inc., 11 F.3d 359, 360‐61 

(2d Cir. 1993) (citing In re Sanford Fork & Tool Co., 160 U.S. 247, 255 (1895)); see 

United States v. E. I. du Pont de Nemours & Co., 366 U.S. 316, 325 (1961) (concluding 

mandate must be ʺscrupulously and fully carried outʺ).  The lower court ʺcannot 

vary it, or examine it for any other purpose than execution; or give any other or 

further relief; or review it, even for apparent error, upon any matter decided on 

appeal; or intermeddle with it, further than to settle so much as has been 

remanded.ʺ  In re Sanford, 160 U.S. at 255; accord Vendo Co. v. Lektro‐Vend Corp., 434 

U.S. 425, 427‐28 (1978).   

             But the mandate is controlling only ʺas to matters within its 

compass.ʺ  New Eng. Ins. Co. v. Healthcare Underwriters Mut. Ins. Co., 352 F.3d 599, 

606 (2d Cir. 2003) (quoting Sprague v. Ticonic Natʹl Bank, 307 U.S. 161, 168 (1939)).  

When the mandate leaves issues open, the lower court may dispose of the case 

on grounds not dealt with by the remanding appellate court.  See Ex parte Century 

Indem. Co., 305 U.S. 354, 355‐56 (1938) (finding no error that lower court ʺfound 




                                         ‐ 10 ‐ 
another ground for its action, ‐‐ a ground not dealt with in its former ruling and 

not presentedʺ by the first appeal); Sompo Japan Ins. Co. of Am. v. Norfolk S. Ry. Co., 

762 F.3d 165, 175 (2d Cir. 2014) (finding no violation where lower court 

addressed ʺon remand an issue that was not decided by this Court in the original 

appeal,ʺ that ʺ[t]he [original] appeal did not raise,ʺ and that was developed 

through further discovery).  But see Parmalat Capital Fin. Ltd. v. Bank of Am. Corp., 

671 F.3d 261, 270‐71 (2d Cir. 2012) (ʺHere, both the ʹspecific dictates of the 

mandateʹ and the ʹspirit of the mandateʹ focus entirely on the question of timely 

adjudication . . . .  It is not reasonable to construe the mandate as allowing 

alternative, dispositive bases . . . to be raised for the first time on remand . . . .ʺ).   

We therefore must examine the scope of our mandate in Coudert I. 

              The scope of a mandate may extend beyond express holdings, and 

precludes relitigation both of ʺmatters expressly decided by the appellate courtʺ 

and of ʺissues impliedly resolved by the appellate court[].ʺ  Sompo Japan, 762 F.3d 

at 175 (quoting Brown v. City of Syracuse, 673 F.3d 141, 147 (2d Cir. 2012)).  A 

mandate, therefore, may expressly dispose of certain issues raised on appeal, or 

if the disposition of an issue is ʺnecessarily impliedʺ by our decision, a mandate 




                                           ‐ 11 ‐ 
may also foreclose such an issue from being considered by the lower court.  

Sprague, 307 U.S. at 168.   

             A mandate may also, by its terms, further ʺlimit[] issues open for 

consideration on remand.ʺ  Puricelli, 797 F.3d at 218.  Of course, ʺwhere a 

mandate directs a district court to conduct specific proceedings and decide 

certain questions, generally the district court must conduct those proceedings 

and decide those questions.ʺ  Id. (citing 18B Charles Alan Wright, et al., Federal 

Practice and Procedure § 4478.3, at 753‐54 (2d ed. 2002) [hereinafter ʺWright & 

Millerʺ]).  But the inquiry is broader.  The district court must follow ʺboth the 

specific dictates of the remand order as well as the broader ʹspirit of the 

mandate.ʹʺ  United States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 2001) (quoting United 

States v. Kikumura, 947 F.2d 72, 76 (3d Cir. 1991)); see Himely v. Rose, 9 U.S. (5 

Cranch) 313, 316 (1809) (Marshall, C.J.) (asking ʺwhether [mandate] has been 

executed according to its true intent and meaningʺ).   

             Far from giving full eﬀect to our mandate in Coudert I, the 

bankruptcy court here essentially gave it no legal eﬀect.  In Coudert I, we 

instructed the bankruptcy court ʺto apply Connecticutʹs choice of law rules in 

deciding Statekʹs motion to reconsider.ʺ  673 F.3d at 191.  The bankruptcy court 




                                         ‐ 12 ‐ 
did not follow that instruction, as the Connecticut choice‐of‐law rules did not 

bear on the bankruptcy courtʹs ultimate decision.  Instead, the bankruptcy court 

ordered further briefing on whether it could adhere to its prior alternative 

holding that Statekʹs argument was a new argument not available on 

reconsideration.  The bankruptcy court concluded that it could, and disposed of 

the case on that basis.  See Coudert II, 2013 WL 4478824, at *8‐10.   

             While the bankruptcy court did address Connecticutʹs choice‐of‐law 

rules, its decision fell short of applying them ‐‐ it merely considered them.  The 

bankruptcy court conducted an analysis of the Connecticut statute of limitations, 

which operated through Connecticutʹs choice‐of‐law rules.  Id at *3‐8.  Those 

timeliness rules, the bankruptcy court supposed, led to no ʺclear answer.ʺ  Id. at 

*3, *8.  The bankruptcy court erred, however, by not pursuing the Rule 59 inquiry 

further.  See E. I. du Pont, 366 U.S. at 325 (holding mandate must be ʺscrupulously 

and fully carried outʺ).  The absence of a ʺclear answerʺ was no reason to 

abandon the issue to be decided pursuant to the mandate.   

             What impelled the bankruptcy courtʹs decision was instead its prior 

alternative holding.  The bankruptcy court reasoned that even if a full inquiry 

into the Connecticut statute of limitations ʺcould possibly have changed the 




                                         ‐ 13 ‐ 
outcome of the case,ʺ it would not matter, because the bankruptcy court ʺʹshould 

not be required to respond to new arguments now.ʹʺ  Coudert II, 2013 WL 

4478824, at *10 (quoting Analytical Surveys, Inc. v. Tonga Partners, L.P., No. 06 Civ. 

2692(KMW)(RLE), 2009 WL 1514310, at *3 (S.D.N.Y. May 29, 2009)).  Indeed, the 

bankruptcy court hypothesized that application of the Connecticut statute of 

limitations would change the outcome of the Claim Disallowance Order because 

there were ʺinsuﬃcient grounds to grant the motion to [disallow].ʺ  App. at 828.  

By the bankruptcy courtʹs analysis, it seems, the proper application of 

Connecticut choice‐of‐law rules would have required reconsidering and vacating 

its Claim Disallowance Order.  In relying on a prior alternative holding, the 

bankruptcy court failed to eﬀectuate Coudert Iʹs mandate. 

             We must consider, then, whether the scope of the mandate was so 

narrow as to permit the bankruptcy court to dispose of the case in this manner, 

that is, by relying on a prior alternative holding.  We did not expressly address in 

Coudert I the merits of whether Statekʹs ʺtransferee courtʺ argument was a new 

argument cognizable on reconsideration.  Nonetheless, we impliedly foreclosed 

that ground of decision in Coudert I. 




                                         ‐ 14 ‐ 
             As a general matter, it is an uncompromising rule that lower courts 

may not hear ʺarguments . . . that could have been raised prior to the entry of 

judgment.ʺ  Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (quoting 11C 

Wright & Miller § 2810.1, at 127‐28).  This Court also ʺ[g]enerally . . . will not 

consider an argument on appeal that was raised for the first time below in a 

motion for reconsideration.ʺ  Oﬃcial Comm. of Unsecured Creditors of Color Tile, 

Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 159 (2d Cir. 2003).  But this rule, for 

us, is not absolute; it exists as a matter of ʺprudence.ʺ  Id. (quoting Baker v. 

Dorfman, 239 F.3d 415, 420 (2d Cir. 2000) (providing exceptions)).   

             It follows that when we do consider on appeal arguments raised for 

the first time below in a motion for reconsideration and remand on the basis of 

those arguments, the lower court must follow our mandate.  See, e.g., Wojtowicz v. 

United States, 550 F.2d 786, 790 (2d Cir. 1977) (remanding for competency hearing 

despite competence being raised for first time in motion for reconsideration).  In 

other words, if we elect to consider a new argument on appeal, on remand the 

lower court may not ignore our ruling on the basis that we relied on a non‐

cognizable ʺnew argument.ʺ  By remanding in this case, we necessarily implied 




                                         ‐ 15 ‐ 
that Statekʹs ʺtransferee courtʺ argument should not be disregarded as a ʺnew 

argument.ʺ   

               In Coudert I, we addressed at length whether Connecticut choice‐of‐

law rules would apply.  673 F.3d at 186‐91.  That question was Coudert Iʹs 

overwhelming focus.  See Parmalat, 671 F.3d at 270‐71 (finding when mandate 

ʺfocus[es] entirely on [one] questionʺ other ʺalternative, dispositive basesʺ are 

ʺʹimpliedly decidedʹʺ).  If we thought an alternative, dispositive holding would 

altogether preclude application of Connecticutʹs choice‐of‐law rules, ʺwe would 

have aﬃrmed . . . ; there would have been no need for a [remand].ʺ  Kerman v. 

City of New York, 374 F.3d 93, 111 (2d Cir. 2004); see also Parmalat, 671 F.3d at 270‐

271.  Indeed, we were fully aware of the bankruptcy courtʹs alternative holding 

and could have adopted it ‐‐ but we did not.  See Coudert I, 673 F.3d at 186 (noting 

that we ʺreview the bankruptcy courtʹs decision independent of the district 

courtʹs reviewʺ).  Accordingly, we conclude that the bankruptcy courtʹs ʺnew 

argumentʺ holding in Coudert II was impliedly foreclosed by our mandate in 

Coudert I.  

               The Plan Administratorʹs arguments to the contrary are unavailing.  

First, the Plan Administrator argues that because Coudert I instructed the 




                                         ‐ 16 ‐ 
bankruptcy court to ʺdecideʺ the motion for reconsideration, the mandate left 

open all other grounds of decision.  673 F.3d at 183, 191.  Because we asked for a 

decision by the bankruptcy court, the Plan Administrator contends, we impliedly 

decided nothing.  The Plan Administratorʹs interpretation reads out other words 

from our decree ‐‐ notably, ʺto apply.ʺ  As we discussed, we must have impliedly 

decided enough so that our instructions would be given some legal eﬀect.1  In 

any event, we have found implied decisions where the instruction was more 

general than the one in Coudert I.  See, e.g., Kerman, 374 F.3d at 109‐111, vacating 

No. 96 Civ. 7865(RPP), 2003 WL 328297 (S.D.N.Y. Feb. 11, 2003), remanded from 

261 F.3d 229 (2d Cir. 2001) (ʺremand[ing] for further proceedings not inconsistent 

with this opinionʺ); see also Fed. R. App. P. 41(a) (dictating that mandate includes 

full opinion).   




                                              
           1   The Plan Administrator further contends that ʺif the Court of Appeals 
believed that the reconsideration motion was already decided, it would not have given 
the Bankruptcy Court this explicit instructionʺ to decide the motion.  Appelleeʹs Br. at 
34.  But the reconsideration motion was not entirely decided by Coudert I, even if the 
ʺnew argumentʺ was.  The bankruptcy court could have decided (but did not) that the 
Connecticut statute of limitations offered no possible recourse under the facts pleaded 
and denied the motion for reconsideration on those grounds.  See, e.g., United States v. 
Clark, 984 F.2d 31, 34 (2d Cir. 1993) (finding no abuse of discretion where lower court 
ʺexplicitly considered [the motion for reconsiderationʹs] merits and denied itʺ). 


                                                 ‐ 17 ‐ 
                      Second, the Plan Administrator invokes a countervailing rule 

derived from the related law‐of‐the‐case doctrine.2  The Plan Administrator 

contends that the bankruptcy court correctly adhered to its original ruling on the 

ʺnew argumentʺ issue, which is the ʺlaw of the case.ʺ  See generally Burrell v. 

United States, 467 F.3d 160, 165 n.3 (2d Cir. 2006) (discussing ʺmajor groundsʺ for 

ʺdepart[ing] from the sound policy of adhering to [a] prior rulingʺ).  But this rule 

only operates ʺin the absence of an intervening ruling on the issue by a higher 

court.ʺ  United States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir. 2002).  Here, Coudert 

I was that intervening ruling by a higher court. 

                      Third, and finally, the Plan Administrator argues that because the 

ʺnew argumentʺ issue was not ʺsquarely presentedʺ to us in Coudert I, we could 

not have impliedly decided it.  Though the doctrines are related, this argument 

mistakes the requirements of the mandate rule with waiver.  See 18B Wright & 

Miller § 4478.6, at 821 (3d ed. 2012) (explaining diﬀerence between ʺlaw of the 

caseʺ and ʺforfeitureʺ or ʺwaiverʺ).  Our mandate impliedly decides at least 

enough issues to allow it to be eﬀective, even if not all issues are made explicit.  

See Ginett, 11 F.3d at 360‐61; see, e.g., Parmalat, 671 F.3d at 270‐71 (rejecting as 
                                              
           2  Though our Court has long considered the mandate rule as a branch of the 
law‐of‐the‐case doctrine, see, e.g., Sompo Japan, 762 F.3d at 175, those doctrines are not, 
strictly speaking, one and the same.  

                                                 ‐ 18 ‐ 
impliedly decided ʺalternative, dispositive basesʺ not raised in prior appeal); Yick 

Man Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010) (finding ʺfactual 

predicates of . . . claims, while not explicitly raised on direct appeal, were 

nonetheless impliedly rejected by the appellate court mandateʺ); Burrell, 467 F.3d 

at 165 (holding mandate impliedly decides that resentencing de novo usually 

required when it reverses a conviction and remands for resentencing); Kerman, 

374 F.3d at 109‐11 (finding existence of ʺclearly established rightʺ impliedly 

decided though it was not raised).   

             Of course, in some cases, this Court chooses to expressly address 

alternative holdings, and in other cases, we state that we express no view on 

them, leaving those alternatives open for the lower court to reconsider.  See, e.g., 

Am. Hotel Intʹl Grp., Inc. v. OneBeacon Ins. Co., 374 Fed. Appʹx 71, 74 (2d Cir. 2010) 

(finding prior mandate limited scope by stating it ʺexpress[ed] no viewʺ on other 

issues); see also United States v. Johnson, 378 F.3d 230, 240 (2d Cir. 2004) (ʺThe 

general mandate rule can be avoided by specific instructions . . . .ʺ).  In this case, 

we did not include any such express language, and, indeed, our mandate was 

clear enough:  The bankruptcy court was instructed to apply Connecticut law.  It 

did not do so. 




                                         ‐ 19 ‐ 
               Because we determine that the bankruptcy court derogated from our 

mandate in Coudert I, we consider the appropriate instructions on remand.  

Generally, ʺthe appellate court retains the right to control the actions of the 

[lower] court where the mandate has been misconstrued or has not been given 

full eﬀect.ʺ  Ginett, 11 F.3d at 360‐61.  We fashion instructions to give Coudert I 

that eﬀect. 

               It is clear that the bankruptcy court would have vacated the Claim 

Disallowance Order had it not misconstrued our mandate.  During a hearing, the 

bankruptcy court concluded that Statek pleaded suﬃcient facts to overcome the 

Plan Administratorʹs motion to disallow the claim.  The bankruptcy court stated: 

               [N]ow that Iʹm instructed to apply Connecticut Choice 
               of Law principles I would conclude that under 
               Connecticut law, I would apply the Connecticut 
               limitations law, not some other jurisdictionʹs limitation 
               law.  And further, I would conclude that there is 
               insuﬃcient or are insuﬃcient grounds to grant the 
               motion to [disallow] because of the facts necessary to 
               decide the tolling for continuing conduct. 

App. at 828.  In its written decision, the bankruptcy court reiterated that the facts 

in the record did not lead to a ʺclear answerʺ suﬃcient to permit it to rule on the 

timeliness issue in the Plan Administratorʹs favor.  Coudert II, 2013 WL 4478824, 

at *3.  The bankruptcy court should have, by its finding that there were 



                                         ‐ 20 ‐ 
insuﬃcient grounds to grant a motion to disallow without further facts, reversed 

its orders denying reconsideration and vacated the Claim Disallowance Order.  

Statek should have been allowed to proceed with its claim. 

                                  CONCLUSION 

              For the foregoing reasons, the district courtʹs order aﬃrming the 

August 23, 2013 and October 25, 2013 orders of the bankruptcy court is 

REVERSED, and the case is REMANDED to the district court with directions to 

REMAND to the bankruptcy court with instructions to: (1) reverse its orders 

denying reconsideration, (2) vacate the Claim Disallowance Order, (3) reinstate 

Statekʹs claim, and (4) permit further proceedings in a manner consistent with 

this opinion.   




                                        ‐ 21 ‐